Citation Nr: 0634338	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for tinnitus.   

2. Entitlement to service connection for hepatitis C.  

3. Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to July 1978, with prior active service of 3 
years, 5 months, and 25 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal, in a November 2003 rating decision, the RO increased 
the rating for gastroesophageal reflux disease to 10 percent.  


FINDINGS OF FACT

1. The medical evidence shows that the current tinnitus was 
first clinically manifest many years after the veteran's 
discharge from service in July 1978; there is no competent 
medical evidence showing that tinnitus is related to disease 
or injury of service origin. 

2. The medical evidence shows that current hepatitis C was 
first clinically manifest many years after the veteran's 
discharge from service in July 1978; there is no competent 
medical evidence showing that hepatitis C is related to 
service. 

3. Gastroesophageal reflux disease is manifested by 
heartburn, refractory to medication, and a hiatal hernia 
without evidence of substernal or arm or shoulder pain with 
considerable impairment of health.


CONCLUSIONS OF LAW

1. Tinnitus is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2. Hepatitis C is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

3. The criteria for an initial rating higher than 10 percent 
for gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim for increase, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for gastroesophageal reflux 
disease.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for 
GERD.  Dingess at 19 Vet. App. 473.

With regard to the claims of service connection for tinnitus 
and hepatitis C, VCAA notice was sent to the veteran prior to 
the initial RO rating decision in February 2003. 

In the VCAA notice sent to the veteran in August 2002 
(relevant to hepatitis C) and December 2002 (relevant to 
tinnitus), the RO advised the veteran of what was required to 
prevail on his claims of service connection; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit 
evidence that would include evidence in his possession that 
pertained to the claims.  The notices included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The RO has also obtained 
private records identified by the veteran to include those 
from Bartlett Regional Hospital, L.K., M.D., and C.P., M.D.  
The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in August 2002 
(gastrointestinal), December 2002 (hepatitis C), June 2004 
(hepatitis C), and July 2004 (audiological), specifically to 
evaluate gastroesophageal reflux disease and to determine the 
etiology of the tinnitus and hepatitis C.  

The veteran's representative argued that the VA examination 
to assess gastroesophageal reflux disease was too old to 
adequately evaluate the disability. The evidence of record, 
consisting of private medical records, which are dated 
subsequent to the VA examination in August 2002, and VA 
records do not show a material change in the disability to 
warrant a reexamination. 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Tinnitus

The veteran maintains that the onset of tinnitus was during 
his period of military service, when he was exposed to loud 
noises as a jet engine mechanic.  

The service personnel records show that the veteran served on 
active duty from August 1977 to July 1978, with prior active 
service of 3 years, 5 months, and 25 days, and that his 
military occupational specialty was a jet engine mechanic.  

The service medical records do not show any complaints, 
clinical findings, or diagnosis of tinnitus.  

After service, on a private psychological examination in 
March 1994, the veteran reported that he had recently 
experienced ringing in the ears.  In December 2002, on a VA 
audiological evaluation, the veteran reported that he had 
noticed constant tinnitus since his time in the service.  In 
the assessment, the audiologist stated that tinnitus was 
consistent with decreased high frequency thresholds.  

In July 2004, the veteran's file was reviewed by a VA 
audiologist to address whether the veteran's tinnitus was 
related to his period of military service.  In a review of 
the claims file, the examiner noted the absence of objective 
findings of hearing loss during service, that complaints of 
tinnitus did not begin until 1994, and that the veteran had 
civilian occupations of a well driller and field engine 
mechanic for trucks and heavy equipment.  Based on the 
evidence, the examiner expressed the opinion that the 
veteran's tinnitus was not caused by, or a result of, noise 
exposure during military service.  

The medical evidence shows that the veteran is currently 
diagnosed with tinnitus.  The disability, however, is shown 
to have been initially documented by complaint in 1994 many 
years after his separation from service in July 1978.  The 
absence of documented complaints of tinnitus from 1978 to 
1994 weighs against the claim.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  Moreover, there is no favorable 
medical evidence showing that tinnitus is related to service.  
Rather the uncontroverted medical evidence, consisting of VA 
medical opinion, opposes the claim as the VA examiner found 
that there was no association between the veteran's tinnitus 
and his period of service.  

To the extent that the veteran relates tinnitus to service, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements to the extent that he relates 
tinnitus to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates tinnitus to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Hepatitis C

The veteran claims that he contracted hepatitis C during his 
period of service that ended in July 1978.  He asserts that 
hepatitis C was prevalent in Western Europe and that he was 
stationed in Germany, Italy, Norway, and England during 
service.  He states that his antibody count shows that he has 
had this disease for decades.  He denies engaging in any 
willful misconduct that would have caused the hepatitis C. 

The service medical records are negative for a finding of 
hepatitis C.  The veteran has reported that while donating 
blood in Mexico in about 2000, he was diagnosed with 
hepatitis.  At the time of a VA examination in December 2002, 
which included laboratory studies showing a positive 
hepatitis C antibody, the veteran reported that his condition 
has never been symptomatic.  Following physical examination, 
his diagnosis was chronic hepatitis C, currently 
asymptomatic.  The VA examiner did not furnish any opinion 
relative to the likelihood that the veteran contracted 
hepatitis C during service. 

VA records, dated in January 2004, disclose that the veteran 
stated that he had hepatitis C for 25 years.  The assessment 
was hepatitis C, genotype 2.  

On VA examination in June 2004 to address the etiology of 
hepatitis C, the veteran reported that he had two tattoos - 
one on his left upper chest and another on his right upper 
arm, which he stated he received in the late 1980s.  He also 
reported other risk factors to include exposure to blood and 
body fluids during and after service.  After reviewing the 
record, the examiner found that the veteran had more 
significant exposure to blood and body fluids after service 
than during service, and the examiner expressed the opinion 
that it was unlikely the veteran's hepatitis C occurred 
during service.  

The medical evidence shows that the veteran has hepatitis C, 
which was first clinically documented in 2002 with a history 
dating to 2000.  Although the veteran asserts he has had 
hepatitis C for many years, there is no favorable medical 
evidence showing hepatitis C earlier than 2002.  As for 
medical evidence relating hepatitis C to service, the only 
medical evidence of record, addressing the question is the 
opinion of a VA examiner, who found that it was unlikely the 
veteran's hepatitis C occurred during service.  There is no 
other medical evidence concerning the onset hepatitis C. 

To the extent that the veteran relates hepatitis C to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
hepatitis C to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates hepatitis C to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Gastroesophageal Reflux Disease 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Gastroesophageal reflux disease is rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7346, for hiatal hernia, effective from the date that service 
connection was established in December 2001.  38 C.F.R. 
§ 4.20 (where the particular disability for which the veteran 
has been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous).  

Under Diagnostic Code 7346, the criterion for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

On VA examination in August 2002, the clinical findings were 
unremarkable.  History included the onset of gastroesophageal 
reflux disease in the 1990s, which was manifested by nausea, 
vomiting, bleeding, and erosive esophagitis. 

Private medical records show that in October 1999 the veteran 
complained of heartburn, but not nausea or vomiting.  An 
upper gastrointestinal series revealed a hiatal hernia with 
gastroesophageal reflux.  In 2000, the veteran was continued 
on daily medication.  In February 2000, the veteran reported 
that every time he stopped his medication, even for one day, 
he experienced severe heartburn and discomfort.  In October 
2001, it was noted that the veteran did fine on medication, 
but that when he went off it he had severe heartburn and 
nausea.  In January 2002, it was noted that the 
gastroesophageal reflux had improved and his medications were 
reduced.  In August 2002, the condition was stable. 

Private medical records show that in 2003 the veteran was 
evaluated for a history of heartburn refractory to 
medications. In April 2003, the veteran had incomplete relief 
of his symptoms on medication, and he still had occasional 
reflux despite taking medication and he had to avoid certain 
foods.  In May 2003, it was noted that the veteran appeared 
to have reflux esophagitis including pharyngitis which has 
been refractory to medications, as well as a hiatal hernia.  

Records from Bartlett Regional Hospital show that the veteran 
had no dysphagia, but he still had heartburn, especially at 
night.  In the hospital, an EGD revealed gastroesophageal 
reflux disease and paraesophageal hernia.  In May 2003, 
further study did not show reflux or paraesophageal hernia.  
In 2003 and 2004, the veteran was still on medication.  There 
is no record of complaint of dysphagia, accompanied by 
substernal or arm or shoulder pain.     

While there is evidence of persistently recurrent epigastric 
distress, it has not been associated with substernal chest or 
arm or shoulder pain, productive of considerable impairment 
of health, the criteria for the next higher rating.  While 
the veteran has esophageal reflux, the symptoms are not shown 
to warrant a 30 percent rating.

As the criteria for a 30 percent rating under DC 7346 have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in December 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in December 2001, clinical findings have shown that the 
veteran met the criteria for a 10 percent rating, and no 
higher.  

ORDER

Service connection for tinnitus is denied.  

Service connection for hepatitis C is denied.  

An initial rating higher than 10 percent for gastroesophageal 
reflux disease is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


